Kane, J. P.
Appeal from an order of the Family Court of Rensselaer County (Perkinson, J.), entered September 13, 1985, which, inter alia, denied respondent’s cross motion for a downward modification of a prior support order.
Family Court wholly failed to set forth facts upon which its order was based. Accordingly, the matter should be remitted to Family Court for the purpose of rendering a decision stating the facts deemed essential (see, CPLR 4213 [b]; Matter of Van Dyck v Van Dyck, 96 AD2d 629, 630).
Decision withheld, and matter remitted to the Family Court of Rensselaer County for formulation of findings of fact essential to its decision. Kane, J. P., Main, Weiss, Levine and Harvey, JJ., concur.